Owen, J.
The jury by its verdict acquitted the plaintiff as well as the driver of the automobile of contributory negligence. The trial court changed the answers of the jury to the questions of the special verdict eliciting its findings upon those questions, and convicted both the plaintiff and the driver of contributory negligence. It is the claim of the appellant that the state of the evidence made these jury questions, and that the court erred in assuming to find with reference thereto as a matter of law.
It is conceded that it was the duty of the driver of the automobile as well as of the plaintiff to look and listen for approaching cars before attempting to cross the street railway tracks. The driver of the automobile and Rhoda May, who sat in the front seat with him, testified that as they approached Third street he slowed down to a speed of about four miles an hour; that he looked north and then looked south, saw no street car approaching, increased his speed to about six miles an hour, and proceeded on his. way across Third street and across the tracks. There is positive and direct testimony, therefore, to the effect that he performed the duty which the law thus imposed upon him. This testimony is sufficient to take the question of the driver’s negli*69gence to the jury, unless it is contrary to physical or conceded facts or common knowledge, thus standing impeached because of its demonstrated utter improbability or. impossibility. Samulski v. Menasha P. Co. 147 Wis. 285, 133 N. W. 142, and cases cited.
Respondent contends that the evidence in the case indisputably shows that if the driver looked when he says he did, the car which struck the automobile was within the range of his vision, and that he cannot be heard to say that he looked, because, upon the undisputed testimony, if he had looked he would have seen the car. This court has said many times that where undisputed facts, or the physical situation, shows that an approaching car is within plain view of one approaching and about to cross a railway track, the testimony of one so approaching that he looked but did not see is not sufficient to take the case to the jury. Cawley v. La Crosse City R. Co. 101 Wis. 145, 77 N. W. 179; Tesch v. Milwaukee E. R. & L. Co. 108 Wis. 593, 84 N. W. 823; Schmidt v. Milwaukee E. R. & L. Co. 158 Wis. 505, 149 N. W. 221; Meissner v. Southern Wis. R. Co. 160 Wis, 507, 152 N. W. 291; Spence v. Milwaukee E. R. & L. Co. 163 Wis. 120, 157 N. W. 517. In order to invoke this principle, however, it must appear as an uncontrovertible fact that the car was within his range of vision at the time he claimed to have looked, and the question here is whether it can be said as a matter of law that the street car was within his range of vision at the time the driver of the automobile claimed he looked to the north.
A review of the evidence discloses that the location of the car at the time Pierson, the driver of the automobile, claimed to have looked, depends entirely upon the testimony of other witnesses, either directly or inferentially,' and so far as their testimony tends to show that the car was within his range of vision it is simply in conflict with the testimony of the driver of the automobile and the witness Rhoda May, who say it was not. We are unable to find anything in the *70record of the uncontrovertible nature of physical- or conceded facts or common knowledge which is necessary to-read the testimony of Pierson and Rhoda May out of the case and justify a court in entirely disregarding it.
The only physical facts we have in the case are distances. We know that the distance from the point of the accident to. a certain canopy over the sidewalk up. to the north is about 330 feet. We know that the distance which the automobile was required to travel from the time it reached the.building line of Third street, when a view could be obtained as far north as this canopy, was forty-two feet. That is all there is in the case in the nature of physical facts. We know that if the driver of the automobile took his observations at just the point of .the building line, a street car coming from beyond the canopy would travel eight times the distance covered by. the automobile in order to collide with the automobile at the time of the accident, and if the observations were taken when the automobile had passed the building line a distance of six feet, then the street car would be required to travel nine times the distance covered by the automobile in order to reach, the point of collision. Now we do not know exactly where the driver of the automobile made his observations. He says he made, them while he.was on the crosswalk. But as the crosswalk was fourteen feet wide, which amounts to one third of the distance nec-. essary to be traveled by the automobile from the time the driver sitting therein had reached the building, line, this does not afford us very definite information as to where he took his observations, as, under the circumstances, a few feet with reference to his location becomes very material.
Neither, can it be told from the evidence at just what rate of speed the street car was coming.. It is indisputable that it was coming very fast. The motor man. admits that at the time of the collision it was going at twenty miles an hour; he admits that when it turned into Third street, a block above the point of collision, it was going between twenty-five *71and thirty miles an hour. It is undisputed that from that point to the point of collision the street presents a very decided down-grade. While the rate of speed of the car, as is usual in such cases; is variously estimated by the witnesses, and inferences to be drawn from the testimony furnishing a basis for calculation of the speed are widely variant, it does plainly appear that the car was going at a very high rate of speed. One calculation made by appellant’s attorneys, based on evidence in the case, shows that it was going at the rate of fifty-five miles per hour. This calculation, however, is based upon the statement of the motorman given upon the spur, of the moment, without much reflection, that the collision took place within a second after he saw the automobile, and his estimate of the distance he was from the automobile at the time he first saw it. This, we agree, is not very satisfactory testimony upon which to base a finding with reference to the speed of the street car; but, nevertheless, it was evidence in the case to be taken into consideration by the jury with all other facts and circumstances bearing upon the question of the rate of speed at which the street car was traveling. There is very satisfactory evidence in the record that the street car was traveling thirty-six miles an hour. This is the evidence of Frank Lutz, who testified that he was going south on Third street in a Dodge automobile at the rate of fifteen to eighteen miles an hour; that the street car passed him about at the canopy going twice as fast as he was going, and that it did not slacken its speed prior to the accident: Similar testimony is given by his brother, William Lutz.
With reference to the speed of the automobile, the driver testifies that as he approached Third street he slowed down to four miles an hour, and that after looking for approaching cars he increased his speed to about six miles an hour, traveling in low speed all the time.. Of course the jury had a right to consider that there was nothing accurate in the statement of any witness concerning either the speed of the *72automobile or the speed of the street car. It can be figured, out to a mathematical certainty that if the automobile proceeded, from the time it reached the building line, at the rate of four miles an hour, a street car coming from beyond the canopy at the rate of thirty-two miles an hour would collide with the automobile at the point of collision, and that if the driver, had completed his observation when he had passed the building line by a distance of six feet, a car coming from beyond the canopy at a speed of thirty-six miles an hour would likewise collide with the automobile if it proceeded from there on at the rate of four miles an hour. When we consider that the testimony with reference to the speed of the automobile as well as the car rests in the estimate and judgment of witnesses, probably not very carefully weighed, concerning which there is a wide divergence of opinion, it seems to us that the entire question was one for a jury and one which could not be resolved as a matter of law. The positive testimony óf the driver of the automobile that he looked, that he could see the track for a distance of 330 feet, and that there was no street car approaching within that distance, cannot be disregarded under all the facts and circumstances of the case, and the jury was not bound to disbelieve his assertion in this respect.
It is also argued on the part of the respondent that the driver and other occupants of the automobile could have seen further than 330 feet. This appears to be true, in the absence of temporary obstructions of the view, but Pierson’s testimony is that there was a moving van in front of the canopy already referred to which obstructed his further .view in that direction. Whether this was true or not is also a jury question. We think the court was in error in disturbing the findings of the jury with reference to these two questions.
We have not discussed the negligence of the plaintiff .because it seems plain that if the driver looked and saw no car approaching, as his view was much better than that of the *73plaintiff, who sat in the rear seat and whose view was necessarily obstructed by a curtain on the side of the automobile, her. failure to look, if she did fail to look, cannot be said as a matter of law to have proximately contributed to the accident and injury.
We have given attention to the question of whether it was the duty of the driver of the automobile to look again, as under the testimony the automobile was still on the crosswalk when observations for street cars were completed. It seems plain, however, that when a driver so circumstanced has an unobstructed view for 330 feet and sees no street cars coming, it cannot be said that he is negligent as a matter of law in proceeding across the track without making further observations, and that this feature of his conduct was proper to be considered by the jury as bearing upon the question • of his contributory negligence.
The appellant also claims error because the trial court declined to submit to the jury the question of whether the defendant was guilty of gross negligence. In the opinion of the writer, the operation of a car forty-two feet long, weighing about twenty-four tons, on a busy street, on a down grade, at the rate of speed at which the jury had a right to find this car was being operated, justifies a finding of gross negligence. It is conceivable that more dangerous agencies could be turned loose on a street — a ball shot from a cannon, for instance; — but a street car such as the one there and then operated, propelled at the rate of speed it was then going, beyond the power of the operator, thereof to check the same perceptibly within any reasonable distance under emergency, is a menace, in my opinion, to the users of the streets, and evinces a wanton disregard for the lives and safety of others. The court, however, is of a contrary view, and considers that the evidence did not justify the submission of the question of defendant’s gross negligence to the jury.
As the trial court granted respondent’s motion to change *74the answers of the jury to these two questions of the special verdict, it did not consider the motion for a new trial. Respondent urges that if the action of the trial court in changing the answers contained in. the special verdict of the jury be reversed, the case should be sent back with instructions to the trial court to pass upon the motion for a new trial. This request seems to be proper and in accordance with the established practice of this court. Stanley S. E. L. Cong. v. La Crosse S. R. & C. Co. 148 Wis. 261, 134 N. W. 351; Smith v. Winnebago Realty Co, 153 Wis. 469, 475, 140 N. W. 327.
By the Court. — Judgment reversed, and cause remanded with directions .to reinstate the answers of the. jury to the seventh and eighth questions of .the special verdict, and for further proceedings as indicated in this opinion. .